Name: 80/1187/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 16 December 1980 on the opening of tariff preferences for products within the province of that Community originating in the overseas countries and territories associated with the Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|41980D118780/1187/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 16 December 1980 on the opening of tariff preferences for products within the province of that Community originating in the overseas countries and territories associated with the Community Official Journal L 361 , 31/12/1980 P. 0111 - 0112 Greek special edition: Chapter 11 Volume 28 P. 0108 Spanish special edition: Chapter 11 Volume 14 P. 0113 Portuguese special edition Chapter 11 Volume 14 P. 0113 ++++DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL OF 16 DECEMBER 1980 ON THE OPENING OF TARIFF PREFERENCES FOR PRODUCTS WITHIN THE PROVINCE OF THAT COMMUNITY ORIGINATING IN THE OVERSEAS COUNTRIES AND TERRITORIES ASSOCIATED WITH THE COMMUNITY ( 80/1187/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , WHEREAS THE MEMBER STATES HAVE CONCLUDED AMONG THEMSELVES THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY ; WHEREAS TITLE I OF COUNCIL DECISION 80/1186/EEC OF 16 DECEMBER 1980 ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 1 ) DOES NOT APPLY TO PRODUCTS WITHIN THE PROVINCE OF THE EUROPEAN COAL AND STEEL COMMUNITY ; WHEREAS , HOWEVER , TRADE IN SUCH PRODUCTS BETWEEN THE MEMBER STATES AND THE COUNTRIES AND TERRITORIES SHOULD BE MAINTAINED AND INTENSIFIED ; IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 THE DUTIES APPLICABLE IN THE COMMUNITY TO IMPORTS OF PRODUCTS WITHIN THE PROVINCE OF THE EUROPEAN COAL AND STEEL COMMUNITY ORIGINATING IN THE COUNTRIES AND TERRITORIES LISTED IN ANNEX I TO DECISION 80/1186/EEC , THE CHARGES HAVING AN EFFECT EQUIVALENT TO SUCH DUTIES AND THE COLLECTION OF SUCH DUTIES AND CHARGES SHALL BE SUSPENDED ; HOWEVER , THE TREATMENT APPLIED TO THESE PRODUCTS SHALL NOT BE MORE FAVOURABLE THAN THAT APPLIED BY THE MEMBER STATES AMONG THEMSELVES . ARTICLE 2 THE PRODUCTS REFERRED TO ABOVE ORIGINATING IN THE MEMBER STATES SHALL BE ADMITTED FOR IMPORT INTO THE COUNTRIES AND TERRITORIES ON CONDITIONS SIMILAR TO THOSE LAID DOWN IN CHAPTER 1 OF TITLE I OF DECISION 80/1186/EEC . ARTICLE 3 CONSULTATIONS SHALL TAKE PLACE BETWEEN THE MEMBER STATES CONCERNED IN ALL CASES WHERE , IN THE OPINION OF ONE OF THEM , THE IMPLEMENTATION OF THE ABOVE PROVISIONS CALLS FOR SUCH CONSULTATIONS . ARTICLE 4 THE PROVISIONS LAYING DOWN THE RULES OF ORIGIN FOR THE APPLICATION OF DECISION 80/1186/EEC SHALL ALSO APPLY TO THIS DECISION . ARTICLE 5 THE MEMBER STATES SHALL DECIDE BY MUTUAL AGREEMENT ON ANY SAFEGUARD MEASURES SUGGESTED BY ONE OR MORE MEMBER STATES OR THE COMMISSION . ARTICLE 6 THIS DECISION SHALL APPLY UNTIL 28 FEBRUARY 1985 . ARTICLE 7 MEMBER STATES SHALL TAKE THE MEASURES NECESSARY TO IMPLEMENT THIS DECISION . ARTICLE 8 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES AT THE SAME TIME AS DECISION 80/1186/EEC . IT SHALL ENTER INTO FORCE AT THE SAME TIME AS DECISION 80/1186/EEC . DONE AT BRUSSELS , 16 DECEMBER 1980 . THE PRESIDENT COLETTE FLESCH ( 1 ) SEE PAGE 1 OF THIS OFFICIAL JOURNAL .